1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     EAGLE INVESTORS,                                )
4                                                    )
                          Plaintiff,                 )        Case No.: 2:14-cv-00123-GMN-NJK
5
           vs.                                       )
6                                                    )                     ORDER
     BANK OF AMERICA, N.A., et al.,                  )
7                                                    )
                          Defendants.                )
8
                                                     )
9

10          On March 29, 2018, the Court granted summary judgment to Defendants Bank of
11   America, N.A., successor by merger to BAC Home Loans Servicing, LP f/k/a Countrywide
12   Home Loans Servicing, LP (“BANA”) and Mortgage Electronic Registration Company
13   System, Inc. (“MERS”) (collectively “Defendants”) because, under Bourne Valley Court Trust
14   v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), the Northern Terrace Homeowners
15   Association (“HOA”) “foreclosed under a facially unconstitutional notice scheme” and
16   therefore the “foreclosure sale cannot have extinguished” Plaintiff’s deed of trust on the
17   property. (Order 6:15–17, ECF No. 133). The Ninth Circuit has since held, however, that
18   Nevada’s homeowner’s association foreclosure scheme is not facially unconstitutional because
19   the decision in Bourne Valley was based on a construction of Nevada law that the Nevada
20   Supreme Court has since made clear was incorrect. See Bank of Am., N.A. v. Arlington W.
21   Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019) (recognizing that Bourne
22   Valley “no longer controls the analysis” in light of SFR Investments Pool1, LLC v. Bank of New
23   York Mellon, 422 P.3d 1248 (Nev. 2018)). Moreover, for orders from this district that relied on
24   Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), and were
25   thereafter appealed, the Ninth Circuit recently began reversing and remanding such orders in


                                                Page 1 of 2
1    light of Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th
2    Cir. 2019). See, e.g., U.S. Bank, N.A, v. SFR Investments Pool 1, LLC, No. 18-16006, 2019 WL
3    6817304, at *1 (9th Cir. Dec. 13, 2019).
4           Accordingly, to preserve judicial resources,
5           IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 133), is
6    VACATED.
7           IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
8    this Order to file renewed dispositive motions.
9           The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
10   States Court of Appeals for the Ninth Circuit, Appeal Number 18-15631.
11

12                      18 day of December, 2019.
            DATED this _____
13

14
                                                  ___________________________________
15
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
16

17

18

19

20

21

22

23

24

25



                                                Page 2 of 2
